Citation Nr: 1440078	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-26 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for end-stage renal disease.

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for bronchial asthma, claimed as a chronic respiratory disease due to undiagnosed illness.

5.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a chronic skin disorder, to include folliculitis and recurrent nodular hidradenoma and acne, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for diverticulosis. 

7.  Entitlement to service connection for malaria residuals.

8.  Entitlement to service connection for a chronic neurological disability of the right lower extremity, to include as secondary to service-connected degenerative changes of the lumbar spine with intervertebral disc syndrome (IVDS).

9.  Entitlement to an increased evaluation above 20 percent for degenerative changes of the lumbar spine with IVDS.

10.  Entitlement to an initial evaluation in excess of 10 percent for sensory deficit of the left lower extremity.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served in the Army National Guard.  He was activated for full-time active duty in the United States Army from November 1990 to June 1991, during which time he served in Southwest Asia in support of Operations Desert Shield/Desert Storm from December 1990 to April 1991.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  On appeal is a November 2007 rating decision, which determined that evidence that was new and material to the Veteran's previously denied and final claims for VA compensation for bronchial asthma (claimed as due to undiagnosed illness), hypertension, and end-stage renal disease had not been submitted.  Thusly, the Veteran's application to reopen these claims for a de novo review was denied.  During the course of the appeal, the RO determined that new and material evidence with respect only to the hypertension and end-stage renal disease claims was submitted, and thusly reopened and denied these claims on the merits in a July 2009 rating decision/statement of the case.  The new and material evidence claim as it pertains to the bronchial asthma issue also remains on appeal. 

Also on appeal before the Board is a May 2011 RO rating decision which, inter alia, granted the Veteran service connection for sensory deficit of the left lower extremity (assigning a 10 percent rating effective from December 15, 2009) and erectile dysfunction (assigning a noncompensable rating but also awarding special monthly compensation (SMC) for loss of use of a creative organ, effective from December 15, 2009), but denied his claims for service connection for diverticulosis and a chronic neurological disability of the right lower extremity, and an increased rating above 20 percent for degenerative changes of the lumbar spine with IVDS.  

Lastly, the Veteran appeals an August 2011 RO rating decision, which denied his claim of entitlement to service connection for malaria residuals and denied his application to reopen his claim for service connection for a chronic skin disorder (claimed as due to undiagnosed illness) for failure to submit new and material evidence.   

The Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his appeal at an August 2013 hearing before the undersigned traveling Veterans Law Judge (VLJ) sitting at the RO.  A transcript from this hearing has been obtained and associated with the Veteran's claims file.

At the August 2013 Board hearing, the Veteran contended that he should be awarded an extraschedular rating for headaches, impaired vision, and a "racing heart" associated with prescribed medication used to treat his service-connected erectile dysfunction, because such symptoms are not specifically contemplated in Diagnostic Code 7522 of the rating schedule for evaluating erectile dysfunction.  Notwithstanding his use of the term "extraschedular," the Board finds that his assertion more appropriately raises a claim of entitlement to service connection for headaches, impaired vision, and a cardiac disorder manifested by irregular heart function as secondary to his service-connected erectile dysfunction.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, the Board does not have jurisdiction over them, and they are thusly referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As will be discussed in detail in the analysis below, the reopened claims of service connection for hypertension and end-stage renal failure; the issues of whether new and material evidence has been submitted to reopen to the previously denied claims for VA compensation for bronchial asthma and a chronic skin disorder; the issues of entitlement to service connection for malaria residuals, diverticulosis, and a chronic neurological disability of the right lower extremity; and the issues of entitlement to higher initial evaluations for sensory deficit of the left lower extremity (rated 10 percent from December 15, 2009) and an increased rating above 20 percent for degenerative changes of the lumbar spine with IVDS are REMANDED to the AOJ for further evidentiary and procedural development.  The Veteran and his attorney will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, the claims for service connection for hypertension and end-stage renal failure were denied on the basis that neither disease was objectively documented in the clinical evidence to have been manifest during active service or manifest to a compensable degree within one year after discharge from active service.  

2.  Evidence received since the November 2005 RO rating decision denying service connection for hypertension and end-stage renal failure is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3.  The Veteran's erectile dysfunction is not presently manifested by penile deformity, nor was it manifest by any such deformity during the pendency of the claim. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claims of entitlement to service connection for hypertension and end-stage renal failure are met due to the submission of new and material evidence; the claims are reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for a compensable initial evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for hypertension and end-stage renal failure.

Regarding the new and material evidence claims as they pertain to the hypertension and end-stage renal failure issues, under the Veterans Claims Assistance Act of 2000 (VCAA), as the Board is conceding that such evidence has been submitted to reopen these aforementioned claims for a de novo review, any error related to VA's duties to notify and assist with regard only to these matters is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013).  When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material." 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312   (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

By history, the Veteran filed his original claim for VA compensation for hypertension and end-stage renal failure in March 2005.  Evidence considered at the time of that claim included his service treatment records, which show no diagnosis or treatment for hypertension or kidney disease during active service, and his post-service private and VA medical records reflecting diagnoses of hypertension with associated kidney disease and renal failure, whose onset began several years after separating from service.  No clinical nexus opinion linking the Veteran's hypertension and end-stage renal failure to active service was presented.  On this basis, the initial claim of service connection for hypertension and end-stage renal failure was denied in a November 2005 rating decision, in consideration of the foregoing evidence.  Notice of this denial and his appellate rights were furnished to the Veteran in correspondence dated in November 2005.  The Veteran did not file a timely substantive appeal in response, and the November 2005 rating decision became final.

Thereafter, the Veteran submitted correspondence to VA, which was received in February 2007 and ultimately accepted as an application to reopen his previously denied claims for VA compensation for hypertension and end-stage renal failure.  His application was denied in a November 2007 rating decision for failing to submit new and material evidence.  He timely appealed this determination.  Although a subsequent July 2009 rating decision/statement of the case thereafter determined that new and material evidence was submitted to reopen these claims, the Board has procedural due process obligations to review the question of whether there was new and material evidence submitted in order to determine whether or not the claims was properly reopened by the RO.  See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence submitted by the Veteran includes a December 2007 statement from his private treating physician, Nabila Hussain, M.D., who presented the following opinion:

[The Veteran] has been under my care since [October] 2004.  At present he is on scheduled dialysis because of his kidney failure.  Aside that he has a history of longstanding Hypertension.

[The Veteran] has served in [the] gulf war which is most likely the contributing factor for his Hypertension and ultimate risk factor for kidney failure.

Dr. Hussain's clinical opinion, however brief, sparsely worded, and unaccompanied by a supportive rationale, suggests that the Veteran's service in Southwest Asia during the Gulf War contributed to the development of his hypertension and that his end-stage renal failure is etiologically related to his service-incurred hypertension as hypertension is a risk factor for developing kidney failure.  This opinion is new in that it was not considered at the time of the earlier decision and material because it tends to establish a basis/evidence of service connection for hypertension on a direct basis and kidney disease and renal failure as secondary to hypertension.  This opinion reasonably raises the possibility of substantiating these claims.  Accordingly, only with regard to the new and material aspect of the claims for VA compensation for hypertension and end-stage renal failure, the Board finds that the RO properly reopened these claims for a de novo review on the merits.

II. Entitlement to an initial compensable evaluation for erectile dysfunction.
     
With respect to the above mentioned claim decided on the merits herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in her possession that pertains to the claim was removed from the regulation.

The current appeal for a compensable initial evaluation for erectile dysfunction is a downstream issue from a rating decision that initially established service connection for the aforementioned disability and assigned the initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for a compensable initial evaluation for the erectile dysfunction now at issue, these deficits are deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The original claim for service connection for erectile dysfunction was filed on December 15, 2009, as part of a claim for an increased rating for a service-connected lumbar spine disability with IVDS.  Therefore, the relevant time period and evidence that must be addressed in the adjudication of this claim encompasses the period from the date of claim to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2013); Fenderson v. West, 12 Vet. App. 119, 125 (1999).  

In this regard, private and VA clinical records pertinent to the aforementioned periods and oral testimony presented at the Veteran's August 2013 Board hearing have been obtained and associated with the claims file, or are otherwise viewable on the VBMS and Virtual VA electronic information databases.  These present a sufficiently adequate picture of the state of the Veteran's creative organ to adjudicate the issue decided herein.  

The AOJ last reviewed the evidence related to this appeal in an October 2012 Statement of the Case.  Since that time, as indicated, VA and private medical records pertinent to the period from 2012 to 2013 have been added to the claims file.  Neither the Veteran nor his attorney has explicitly waived RO consideration of this evidence.  However, as these new records do not address the physical condition of the Veteran's genitalia, they are not deemed relevant to issue adjudicated herein.  The Veteran is therefore not prejudiced by the Board's appellate adjudication of the erectile dysfunction claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Further, as discussed below, the matter is being Remanded, in part, to obtain copies of a Social Security Administration (SSA) decision that awarded disability benefits and the records that the SSA considered in making that decision.  The Court has held that VA is required to assist the veteran in obtaining the identified records as long as a reasonable possibility exists that outstanding medical records are relevant to the veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). The Veteran has made no indication that his erectile dysfunction was considered by the SSA in its decision.  He has also denied there being any physical abnormality of his genitals.  Hence, with respect his claim for a compensable rating for erectile dysfunction, the SSA records would not be relevant.  He has not argued the contrary.  There is no duty to Remand the issue for those records.

The Board also acknowledges that a VA examination has not been conducted to physically examine/inspect of the Veteran's genitals.  However, a review of record shows that the Veteran declined a genital examination in July 2010.  A genitourinary examination was similarly "deferred" July 2011 based on the Veteran's statement that he had "no complaint."  Coupled with his personal testimony that essentially denied any physical abnormality of his genitals, other than the inability to obtain or maintain an erection, a Remand for a genital examination is not deemed necessary.

At his August 2013 RO hearing before the undersigned traveling Veterans Law Judge, the Veteran, accompanied by his representative, submitted oral testimony in support of his claim.  A copy of the hearing transcript has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the August 2013 hearing before the Board, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to a compensable rating for erectile dysfunction.  See transcript of August 15, 2013 Travel Board hearing.  There was discussion on how erectile dysfunction claims are rated, to include award of special monthly compensation based on loss of use of a creative organ, and what was required from an evidentiary standpoint to receive a compensable rating.  The Veteran and his attorney acknowledged both.  Thus, the Board finds that the Veterans Law Judge presiding over the August 2013 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Based on the foregoing, the Board finds that the VA has adequately fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim for an initial compensable evaluation for erectile dysfunction decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As relevant, in a May 2011 rating decision the Veteran was granted service connection and assigned a noncompensable rating for erectile dysfunction.  A separate award of SMC under 38 U.S.C. § 1114(k) for loss of use of a creative organ was also granted.  The Veteran's erectile dysfunction is rated under the criteria contained in 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013), as analogous to penis deformity with loss of erectile power.  A 20 percent evaluation is assigned for penis deformity with loss of erectile power, with provision for SMC.  

The August 2013 hearing transcript shows that the presiding VLJ adequately explained to the Veteran that, given the facts of this case, he has been awarded the maximum benefit allowed under the rating schedule, which is SMC for loss of use of a creative organ, and that only a demonstration of the presence of an actual penile deformity would support the assignment of a compensable evaluation under Diagnostic Code 7522.  The Veteran and his representative acknowledged this, and the Veteran presented testimony to the effect that he had no physical deformity of his penis of which he was aware.  In this regard, he is deemed to be both competent and credible to report on something that he is as personally aware of as the physical condition of his penis, whose physical shape and appearance is outwardly observable to its owner, and that his organ has remained physically unchanged over the course of the his adult lifetime.  Furthermore, the medical records associated with his claim do not objectively demonstrate nor otherwise indicate that there was a penile deformity affecting his genitourinary system at any time from December 15, 2009 to the present.  As such, the Board finds as a factual matter that there was no deformity of the Veteran's penis at any time during the pendency of this claim.  The criteria for a compensable initial evaluation for the Veteran's erectile dysfunction have not been and therefore the appeal in this regard must be denied.  

 
ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened for a de novo review.

New and material evidence having been received, the claim for service connection for end-stage renal failure is reopened for a de novo review.

An initial compensable evaluation for erectile dysfunction is denied.

REMAND

The Board notes that in the Veteran's testimony before the Board in August 2013, he reported that he no longer worked on a full-time basis and was receiving Social Security Disability Insurance (SSDI) benefits from the Social Security Administration (SSA).  According to the Veteran, while the SSA determined that his renal disease was his primary disability, the SSA had also considered the impact of all of his medical disabilities on his capacity to perform work.  The presiding VLJ requested that the Veteran provide copies of the SSA's decision and the medical records considered by SSA that pertained to his SSDI claim.  Although the record was held open for 60 days thereafter, during which time the Veteran submitted some private and VA medical records, the SSA decision and the records considered by SSA with regard to his SSDI claim have not been provided and the Veteran has not made any indication in his correspondence that these records are unavailable.  As these outstanding SSA medical and administrative records are likely to have relevance to the current claims on appeal, the case should be remanded to the AOJ, who should then undertake the appropriate actions to contact the SSA and attempt to obtain copies of its decision and the medical records considered by the SSA as they pertain to the Veteran's SSDI claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010): as long as a reasonable possibility exists that outstanding medical records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  See also Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 Vet. App. 163 (1998): VA's duty to assist includes a duty to obtain SSA records, whether the issue involves service connection or increased ratings.

With regard to the current claims for increased ratings for degenerative changes of the lumbar spine with IVDS and sensory deficit of the left lower extremity, the Board notes that the latest VA compensation examination addressing these disabilities was conducted in September 2010, approximately four years prior to this writing.  The Veteran has expressly stated at his August 2013 Board hearing that he has perceived a worsening of his disabling symptomatology associated with these conditions since the time of his 2010 medical examination.  

The Court has held in Weggenmann v. Brown, 5 Vet. App. 281 (1993), that when a veteran claims that his service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  [See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995): The veteran is entitled to a new VA examination where there is evidence (including his statements or testimony) that the service-connected condition has worsened since the last examination.]  Thusly, the case should be remanded to the AOJ, who should then provide the Veteran with the appropriate examinations to address the current severity of his degenerative changes of the lumbar spine with IVDS and sensory deficit of the left lower extremity.  

With regard to the claim of entitlement to service connection for a chronic neurological disability of the right lower extremity, the Board has reviewed the medical examination reports of record and notes that these primarily address the service-connected neuropathy affecting the Veteran's left lower extremity.  However, the nexus opinions presented do not adequately address the Veteran's contention that his claimed right lower extremity disability is a manifestation of a neurological component of his service-connected degenerative changes of the lumbar spine with IVDS.  Therefore, the case should be remanded to the AOJ so that the Veteran may be scheduled for a medical examination by the appropriate clinician in order to obtain such an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that in September 2013, the appellant, via his representing attorney, submitted to VA a collection of private and VA medical records dated from 1992 to 2013, which are relevant to the issues on appeal.  Although some of these records are duplicates of previously submitted evidence, many of them, particularly the records dated in 2012 - 2013, are new submissions.  This evidence was not reviewed in the first instance by the AOJ and was not accompanied by a waiver from the claimant of first review by the AOJ.  The Board has reviewed the Veteran's claims file on the VBMS and Virtual VA databases and finds no indication that the AOJ has rendered a rating decision and/or supplemental statement of the case addressing the merits of the claims currently on appeal in the context of these evidentiary submissions received by VA in September 2013.

In such circumstances, 38 C.F.R. § 20.1304(c) (2013) requires that the Board refer any such evidence to the agency of original jurisdiction for review in the first instance, unless this right is waived by the appellant.  At this juncture, the Board notes that the Veteran's designated representative is a private attorney based in Florida.  Normally, current Board procedure is to correspond with the Veteran through his representative and request a waiver.  However, as the Board finds that additional evidentiary development is warranted, the case will be remanded to the AOJ for this development, after which the AOJ will readjudicate the appeal in consideration of the aforementioned evidence in the first instance, followed by issuance of a rating decision and/or supplemental statement of the case.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  After contacting the Veteran and inquiring about all sources of his treatment (both private and VA) for the disabilities at issue in the current appeal and obtaining the appropriate waivers, the AOJ should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's treatment, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts.


2.  The AOJ should contact the SSA and request to be provided with copies of the Veteran's medical records in the SSA's possession pertaining to his claim for SSDI benefits, including the SSA decision and related administrative documents.  Copies of all documented attempts by VA to obtain these outstanding SSA medical records and SSA's responses to these queries must be associated with the Veteran's claims file.  If the SSA records are not available, the SSA should provide to VA a written response presenting the official reason/reasons why these records are unavailable.

3.  Then, schedule the Veteran for the appropriate VA examinations in connection with his claims for increased ratings for degenerative changes of the lumbar spine with IVDS and sensory deficit of the left lower extremity, and service connection for a chronic neurological disability of the right lower extremity.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  38 C.F.R. § 3.655 (2013).

With regard to each of the aforementioned examinations, the examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner should be conducted.  Then, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician(s) should present an opinion as to the following:

[a.]  With respect to the claim for an increased rating for degenerative changes of the lumbar spine with IVDS, the examiner should use a goniometer to objectively measure the Veteran's range of thoracolumbar motion on forward flexion, backward extension, lateral flexion to the right and left, and lateral rotation to the right and left.  The examiner should determine whether or not there is additional limitation of thoracolumbar motion, in degrees, due to onset of pain and/or fatigue, weakness, or functional loss following repetitive use testing.  

The examiner should also consider impairment due to episodes of incapacitating IVDS.  Based on the Veteran's account of his symptoms and a review of the claims file and pertinent clinical history, the examiner should objectively quantify, to the extent possible, the frequency and duration of the Veteran's reported incapacitating IVDS episodes during the past 12-month period.  (An incapacitating episode is defined in 38 C.F.R. § 4.71a, Diagnostic Code 5243, as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.)  

[b.]  With respect to the claim for an increased rating for sensory deficit of the left lower extremity, is the impairment manifested by complete paralysis of the affected sciatic nerve (i.e., the left foot dangles and drops, no active movement is possible of the muscles below the knee, flexion of the left knee is weakened or lost)?  

If not, is it manifested by incomplete sciatic nerve paralysis that is severe with marked muscular atrophy?  If not, the examiner should objectively characterize the degree of impairment due to incomplete sciatic nerve paralysis as being moderately severe, moderate, or mild.

[c.]  With respect to the claim for service connection for a chronic neurological disability of the right lower extremity, the examiner should conclusively determine whether or not the Veteran currently has neurological deficit affecting his right lower extremity and, if so, the examiner should present a nexus opinion as to whether it is as likely as not that the neurological dysfunction is secondary to the Veteran's service-connected degenerative changes of his lumbar spine with IVDS.

The opinions of each clinician must include a detailed supportive rationale and explanation of any opinion presented.   If the opining examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim as it pertains to all the issues presently in appellate status before the Board (i.e., entitlement to service connection for hypertension, end-stage renal disease, diverticulosis, malaria residuals, and a chronic neurological disability of the right lower extremity; whether new and material evidence was submitted to reopen the claims of entitlement to service connection for bronchial asthma and a chronic skin disorder; and increased evaluations for degenerative changes of the lumbar spine with IVDS, and sensory deficit of the left lower extremity) should be adjudicated on the merits following review of all relevant evidence associated with the claims file.    

If maximum benefit sought with respect to each claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


